Citation Nr: 1524659	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 22, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As discussed in more detail in previous Board decisions, the Veteran is receiving a total schedular rating and special monthly compensation effective November 22, 2010.   Therefore, the scope of the Veteran's claim is limited to the period prior to November 22, 2010, as reflected in the characterization of the issue on the title page.

The Veteran testified at a travel Board hearing in May 2013 and a copy of that transcript is of record.

In November 2013, July 2014, and November 2014 decisions, the Board remanded the claim for further development.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 1997 to June 2012 and the May 2013 Board hearing transcript.  


FINDINGS OF FACT

1.  Prior to November 22, 2010, the Veteran had the following service-connected disabilities: postoperative residuals, lipoma, back of right ear, with skull pain, rated as 10 percent disabling; headaches associated with postoperative residuals, lipoma, back of right ear, with skull pain, rated as 50 percent disabling; and hemorrhoids, rated as noncompensable.  

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment prior to November 22, 2010.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, prior to November 22, 2010, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant TDIU, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Prior to November 22, 2010, the Veteran was service connected for postoperative residuals, lipoma, back of right ear, with skull pain, rated as 10 percent disabling; headaches associated with postoperative residuals, lipoma, back of right ear, with skull pain, rated as 50 percent disabling; and hemorrhoids, rated as noncompensable.  

As the Veteran's headaches have been established as secondary to his service-connected postoperative residuals, these conditions result from a common etiology.  Accordingly, these disabilities are considered to be a "single" disability and the combined evaluation for these conditions is 60 percent, thereby satisfying the schedular requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a)(2).

Thus, the remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to November 22, 2010.  38 C.F.R. § 4.16(a).

On his August 2007 claims, the Veteran reported that his headaches are so severe that they cause severe economic "inadaptability".  The Veteran asserted that no one will hire a person who has to take several days a month off due to headaches.  

The Veteran was afforded a VA examination in September 2007.  The examiner noted that the Veteran was last seen for headaches in July 2007 and was found to be in stable condition on his current medications of Vicodin and Lodine.  The Veteran reported that he had severe headaches that occurred about four to five times per week.  The Veteran reported that he will take a Vicodin and Lodine tablet, which will then make him very sleepy.  The Veteran reported that he is incapacitated after taking the medication and cannot do anything except lie down and sleep for three to four hours.  He reported that when he wakes up he feels a little dizzy but his headaches are gone.  The examiner noted the Veteran's current treatment as Vicodin and Lodine which cause drowsiness and incapacitation as noted above.  

The Veteran was afforded a general VA examination in June 2008.  The examiner concluded that the fact the Veteran is receiving Social Security Disability Income says much about his ability to work, but the primary problems were non-service connected.  

VA treatment records show that the Veteran was treated for headaches.  The Veteran was also noted as getting some relief from etodolac and hydrocodone and that he was aware of the possible side effects.  The Veteran was also noted as taking Vicodin and Topamax for his headaches.  The Veteran also complained of dizziness and drowsiness due to his headaches.  A November 2008 VA treatment record shows that the Veteran was noted as taking hydrocodone for cramps in the legs and hands.  

On his September 2008 notice of disagreement the Veteran reported that he cannot work because of constant migraine headaches.  He reported that he gets migraines once or twice a day and has to lie down because he is dizzy and lightheaded.  The Veteran also reported that the medication he takes for his headaches knocks him out.  The Veteran asserted that given these circumstances employment is impossible and no employer will tolerate or accommodate a person with such a disability.  

At the May 2013 Board hearing, the Veteran testified that he is unable to work due to his headaches and the medication he takes for his headaches.   

The Veteran was afforded VA examinations in April 2014 and September 2014.  However, the July 2014 and November 2014 Board decisions found the examination reports to be inadequate for rating purposes.  Therefore, the Board will not discuss those opinions.  

The Veteran was afforded another VA examination in February 2015.  The examiner noted that the Veteran reported that he stopped working due to post coronary artery bypass graft (CABG) and depression in 1999 and he filed for disability in 1999.  The examiner noted that the Veteran did not report that it was headaches and the need to sleep during severe headaches that rendered him unemployable.  The examiner explained that as there was inconsistency between the Veteran's statements and past examinations, both compensation and pension and neurology specialty examination, she could not state without mere speculation whether the Veteran's ability to secure or follow gainful occupation during the "relevant" time period prior to November 22, 2010, was due to the Veteran's service-connected headaches and postoperative residuals of lipoma.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(4) and the medical and lay evidence of record shows that due to the severity and treatment of his service-connected headaches, the Veteran experiences frequent incapacitating episodes of headaches, the Board resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.  

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities prior to November 22, 2010, is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


